ON MOTION FOR REHEARING.
GAINES, Associate Justice.
The earnest insistence of the counsel for appellant in his argument 6n the motion for a rehearing in this case, together with his commendable zeal and industry displayed by his citation of authorities, have induced us, out of abundance of caution, to give a more extended examination of the questions presented by the appeal.
The result of that examination has been to confirm our former opinion without modification.
We still think that the opinion in Weathered v. Smith, 9 Texas, 622, is decisive of the present case. The title to the note in controversy was directly involved in that case, and it was held that Smith, though a purchaser for value without notice of the plaintiff’s right, acquired no title as against the latter, because the note was transferred to him after maturity. The principle is that the transferee of overdue commercial paper gets no better title than that of his transferrer. The holder of such paper for value before maturity takes it discharged of every defense against it; but when dishonored it is, in respect to the title acquired by a subsequent holder, degraded to the rank of a personal chattel, the purchaser of which acquires only such title as the seller had. It was expressly so held in the case of Ashurst v. The Royal Bank, decided by the King’s Bench of England and reported at length in 2 Ames on Bills and Notes, 773. The same doctrine is announced in the following cases: Thomas v. Kinsey, 8 Ga., 421; Dans v. Bradley, 26 La. Ann., 555; Emmerson v. Crocker, 5 N. H., 159; Clarke v. Sigourney, 17 Conn., 571; Dow v. Halling, 4 Barn. & Cress., 330; Foley v. Smith, 6 Wall., 492. The same doctrine is recognized in National Bank v. Texas, 20 Wall., 72; Texas v. Hardenburg, 10 Wall., 68; Gordon v. Wansey, 21 Cal., 77. See also 1 Ameson Bills, 748, note, and cases cited; Teid. on Com. Paper, sec. 295, and notes. There are cases which hold that negotiable paper transferred for value after maturity is not subject to equities as against the transferee in favor of third, par ties, but we do not understand that by third parties are meant, however, intermediate holders. Hence we need neither affirm nor deny their correctness.
*189Delivered December 20, 1890.
Counsel in argument claims that the opinion misconstrues the testimony as to the consideration paid by plaintiff for the note. The testimony of plaintiff was: i£I bought the note sued on from J. J. Seigal and wife, Theresa Seigal, and paid for it with other notes the sum of $550.” It is not clear whether he meant that he paid other notes amounting to $550 or that he paid that sum in money for the note in question and others. Counsel is probably correct in claiming that the latter is the true construction. But the construction is unimportant. In either view the plaintiff paid value, and the case was so treated in the former opinion.
The motion for a rehearing is overruled.

Motion refused.